Citation Nr: 0532025	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  99-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD) prior to 
September 1, 2001.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD from September 1, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1971 to 
July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In an April 2004 statement, the veteran advised VA that he 
had been hospitalized at VAMC North Chicago for his PTSD from 
March 8 to April 9, 2004.  He requested a temporary increased 
evaluation under the provisions of Paragraph 29 and requested 
that he be considered for an increased evaluation for his 
PTSD.  This matter is referred to the RO for appropriate 
action.

Also, in a May 2004 statement, the veteran stated that he has 
Hepatitis C and that he was exposed to blood and Agent Orange 
in Vietnam.  As it is unclear whether the veteran wishes to 
make a claim for service connection for Hepatitis C, this 
matter is referred to the RO for appropriate action.

In the October 2005 Informal Hearing Presentation submitted 
by the veteran's representative, the veteran argues that in 
the alternative to a grant of 100 percent for PTSD, the Board 
should grant 70 percent for PTSD and grant a total disability 
based on individual unemployability (TDIU).  The Board notes 
that the veteran's claim for IU was denied in a February 2003 
rating decision which the veteran apparently did not appeal.  
As it is unclear whether the veteran wishes to make a new 
claim for TDIU benefits, this matter is referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4. PTSD is rated in accordance with 38 
C.F.R. § 4.130, DC 9411.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  In the area of mental disorders, 
impairment in work efficiency and social relationships is the 
focus of the criteria in the rating schedule for assessing 
the average impairment of earning capacity.  Therefore, in 
addition to medical records, records or documents confirming 
testimony regarding difficulty with employment due to 
service-connected disability may be relevant to a claim for 
an increased schedular rating.

The Board notes that the last VA examination report of record 
is dated in November 2001.  In an October 2005 informal 
hearing presentation, the veteran, through his 
representative, stated that his PTSD has gotten worse since 
2001.  Also, the November 2001 VA examiner diagnosed the 
veteran with depressive disorder, not otherwise specified, 
chronic PTSD, and alcohol and opiate dependence in sustained 
full remission.  However, the examiner did not address the 
severity of the veteran's PTSD independent from his 
depressive disorder.  The Board, therefore, concludes that an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability at issue on appeal.  38 
C.F.R. §§ 3.326, 3.327 (2004).
  
In addition, the Board notes that GAF designations ranging 
from 25 to 35 on hospital discharge summaries dated in 2000, 
2001, and 2002 differ significantly from GAF designations of 
51 and 55 on VA examination reports in July 1999 and November 
2001, respectively, as well as a GAF scores of 60 and 50 
assigned by psychiatrists in April 1999 and January 2001, 
respectively.  GAF stands for global assessment of 
functioning which reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV).  

According to DSM-IV, a GAF score of 51 to 60 indicates the 
examinee has moderate symptoms or moderate difficulty in 
social, occupational, or school functioning. A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school. A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.   

Further, all records relevant to this claim have not been 
obtained and included in the claims file.  In March 2000, the 
RO requested all treatment records from the Vet Center in 
Detroit.  Information received included a May 2000 letter 
from CS, Social Worker, as well as records from treatment 
from February 23, 2000, to March 29, 2000, from North Chicago 
VAMC.  Therefore, the Board finds that the clinical records 
for the Vet Center should be requested and associated with 
the claims file.  

In addition, in April 2003, the veteran submitted VA Form 21-
4138, Statement in Support of Claim, in which he stated that 
he had no other information to submit other than evidence 
from VAMC Detroit and VAMC Battle Creek, Michigan.  
Therefore, the Board finds that the clinical records from 
VAMC Detroit and VAMC Battle Creek should be requested and 
associated with the claims file.  

Further, addition, the veteran was hospitalized from February 
23, 2000 to March 29, 2000, January 30, 2001 to March 8, 
2001, July 30, 2001 to August 31, 2001, September 23, 2002 to 
October 25, 2002, and March 8, 2004 to April 10, 2004.  
Although VA has received discharge reports for all these 
hospitalizations, the only clinical records associated with 
the file pertain to the hospitalization in 2000.  Therefore, 
the Board finds that the clinical records for the other 
hospitalizations should be requested and associated with the 
claims file.  

In light of the foregoing, additional development is 
warranted prior to further consideration by the Board.  
Accordingly, this appeal is REMANDED for the following 
actions:

1. Request that the Vet Center in Detroit 
furnish records of the veteran's PTSD 
treatment (at the Vet Center) from June 
1999.  Request that the Detroit and 
Battle Creek VAMCs furnish records of the 
veteran's PTSD treatment from October 
1998 through the present.  Request that 
the North Chicago VAMC furnish the 
clinical records from the veteran's 
hospitalizations in the Intensive Trauma 
Program within the Stress Disorder 
Treatment Unit in January to March 2001, 
July to August 2001, September to October 
2002, and March to April 2004.
  
Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile. The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).

2.  The veteran should be scheduled for a 
psychiatric examination to determine the 
extent of impairment resulting from his 
service-connected PTSD.  All indicated 
tests and studies must be performed and 
any necessary consultations must be 
scheduled.  The claims file must be made 
available to the examiner for review, and 
the examiner must verify that the claims 
file has, in fact, been reviewed.

With respect to the psychiatric symptoms 
identified on examination or shown in the 
other medical reports of record, the 
examiner should attempt, to the extent 
possible, to distinguish the 
manifestations of the veteran's PTSD from 
those of any other psychiatric disorder 
found to be present, if any.  The 
examiner must also provide a GAF based 
solely upon the PTSD and provide an 
explanation of the significance of the 
GAF score assigned.  If the symptoms of 
the PTSD cannot be distinguished from 
symptoms of other disorders, the examiner 
should so state.  Mittleider v. West, 11 
Vet App 181 (1998).  The rationale for 
all opinions expressed must be provided.

3.  When the above requested actions have 
been completed, undertake any other 
development needed and then readjudicate 
the claim.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

